HELD BY THE COURT
(BETTS, District Judge):
That the contract is. of a maritime character, and comes within the scope of a court of admiralty. But that the authority of the court cannot be exercised in rem against the ship to compel the performance by her of agreements in relation to the cargo to be transported in her, unless the cargo is actually or constructively In her possession. . [Hickox v. Buckingham] 18 How. [59 U. S.] 182; [Dynes v. Hoover] 19 How. [60 U. S.) 82. That the action in rem cannot be maintained on the averment of the libel. That the libellants, however, may possess a right to seek relief under the other form of the action by charging the master personally for the damages.
Libel dismissed as to the vessel.